Title: From Alexander Hamilton to Jedediah Huntington, 24 December 1790
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury DepartmentDec. 24. 1790.
Sir
I have received your letter of the 3d. instant together with the contract for supplying the light house therein enclosed. I fear it will be difficult for the President to form an opinion of this agreement for want of the particulars. The quantities and prices of the requisite articles would afford better ground on which to judge; and I therefore request that you will endeavour to have the instrument so formed as to express these things. It would be well that it were not merely understood that the President’s approbation is necessary to the validity of the contract; a provisional clause to that effect would be proper in the body of it.
I am, Sir, very respectfully   Your obedt. servant
A Hamilton
Jedediah Huntington Esq.Collector, New London.
